   Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 1 of 42



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

MOVE TEXAS CIVIC FUND; JOLT             §
INITIATIVE; LEAGUE OF WOMEN             §
VOTERS OF TEXAS; and TEXAS              §
STATE CONFERENCE OF NAACP               §
UNITS,                                  §
                                        §
            Plaintiffs,                 §
                                        §
v.                                      §
                                        §
DAVID WHITLEY, Texas Secretary of §
State, in his official capacity; KEITH  §
INGRAM, Texas Director of Elections, §      CIVIL ACTION NO. 3:19-CV-00041
in his official capacity; CHERYL        §
JOHNSON, Voter Registrar for            §
Galveston County, in her official       §
capacity; PAMELA OHLENDORF,             §
Elections Administrator for Caldwell    §
County, in her official capacity;       §
KIRSTEN SPIES, Tax Assessor and         §
Voter Registrar for Blanco County, in   §
her official capacity; TERRI HEFNER, §
Elections Administrator for Fayette     §
County, in her official capacity; BETH  §
ROTHERMEL, County Clerk and Voter §
Registrar for Washington County, in her §
official capacity,
             Defendants.

________________________________________________________________________

         DEFENDANTS DAVID WHITLEY AND KEITH INGRAM’S
             MOTION TO DISMISS OR IN THE ALTERNATIVE
                STAY LITIGATION OR TRANSFER VENUE
________________________________________________________________________
         Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 2 of 42



                                              TABLE OF CONTENTS
TABLE OF CONTENTS ..................................................................................................... i
SUMMARY OF THE ARGUMENT .................................................................................. 1
STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING .................... 3
   I.     Texas’s Election System........................................................................................... 3
   II.    Election Advisory No. 2019-02................................................................................ 7
   III. Plaintiffs’ Allegations Against Secretary Whitley and Director Ingram ............... 10
STATEMENT OF ISSUES ............................................................................................... 10
STANDARD OF LAW ..................................................................................................... 11
   I.     Rule 12(b)(1) .......................................................................................................... 11
   II.    Rule 12(b)(3) .......................................................................................................... 11
   III. Rule 12(b)(6) .......................................................................................................... 12
ARGUMENT..................................................................................................................... 12
   I.     The Court Lacks Jurisdiction Because Plaintiffs Do Not Have Standing .............. 12
          A. Conduct at Issue ................................................................................................ 14
          B. Plaintiffs Lack Standing.................................................................................... 17
   II.    Venue Is Improper Under the First-to-File Rule .................................................... 20
   III. Plaintiffs Fail to State a Claim on Which Relief May Be Granted ........................ 24
          A. Plaintiffs’ Fourteenth and First Amendment Claims Must Fail ....................... 24
                1. The Character and Magnitude of Plaintiffs’ Alleged Injuries Do Not
                   Qualify as a Substantial Burden on the Right to Vote ................................ 25
                2. The State’s Interest in Safeguarding the Integrity of the Electoral Process
                   Outweighs the Alleged Burdens to Plaintiffs .............................................. 26
          B. Plaintiffs Have Failed to State a Fifteenth Amendment Claim ........................ 28
          C. Plaintiffs Have Failed to State Any Due Process Claims ................................. 28
                1. Substantive Due Process ............................................................................. 29
                2. Procedural Due Process ............................................................................... 30
          D. Plaintiffs Have Failed to State a Claim Under 52 U.S.C. § 10301 .................. 31
          E. Plaintiffs Have Failed to Allege Facts About Discriminatory Purpose............ 33
   IV. Alternatively, the Court Should Transfer This Case to the Western District of
       Texas, San Antonio Division.................................................................................. 34

                                                                 i
      Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 3 of 42



CONCLUSION ................................................................................................................. 36
CERTIFICATE OF CONFERENCE ................................................................................ 38
CERTIFICATE OF SERVICE .......................................................................................... 39




                                                              ii
     Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 4 of 42



                           SUMMARY OF THE ARGUMENT

       State and federal law require the Texas Secretary of State to assist county election

officials in maintaining the accuracy of Texas’s voting rolls. To that end, the Texas

Legislature has mandated that the Texas Department of Public Safety (“DPS”) share

information with the Secretary of State in order to assure voter registration records are

accurate and maintain the integrity of elections. The Secretary of State does not investigate

voter eligibility or cancel a voter’s registration for non-citizenship, however, as that

authority lies solely with county election officials. Rather, the Secretary’s role is limited to

providing guidance and information to the counties to ensure that only eligible citizens can

cast ballots.

       Consistent with his clear statutory duty, starting in March 2018, former Secretary of

State Rolando Pablos began working with DPS to obtain data regarding the citizenship of

individuals at the time they applied for Texas driver’s licenses or identification cards so

that it could be compared to the list of registered voters. On January 25, 2019, Secretary of

State David Whitley’s office provided counties the names of the registered voters who had

presented evidence of non-citizenship when they obtained a driver’s license or

identification card. In doing so, his office carefully described the nature of the information,

and the limitations on counties’ ability to cancel voter registrations based on that

information:

       All records submitted through this process will need to be treated as WEAK
       matches, meaning that the county may choose to investigate the voter,
       pursuant to Section 16.033, Election Code, or take no action on the voter
       record if the voter registrar determines that there is no reason to believe the
       voter is ineligible. The county may not cancel a voter based on the

                                               1
     Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 5 of 42



       information provided without first sending a Notice of Examination (Proof
       of Citizenship Letter) and following the process outlined in the letter. In order
       to help counties make a determination regarding whether or not to send a
       Notice of Examination or close the task without taking further action,
       information provided by DPS will be provided to each county for further
       review and comparison against the voter record.

Election Advisory No. 2019-02 1 (“Election Advisory”) (emphasis in original).

       Secretary Whitley has now been sued in three different federal courts for fulfilling

his statutory obligation. 2 Moreover, Plaintiffs in this case also named the Secretary of

State’s Director of Elections Keith Ingram as a defendant. Thus, Plaintiffs ask this Court

to enter an injunction that would prevent two State officials from performing their roles as

required by the Texas Constitution, Texas statutes, and federal law.

       Defendants respectfully request that all claims against Secretary Whitley and

Director Ingram be dismissed. Defendants are not responsible for canceling any voter’s

registration for non-citizenship. That role belongs to the counties. And even if the Plaintiffs

had sued all 254 counties in Texas, they still have not alleged that they received notices of

examination, let alone that any eligible voter has been removed from the rolls as a result of

the Election Advisory. If Plaintiffs do receive a notice of examination, they can prevent


1
  Election Advisory No. 2019-02, “Use of Non-U.S. Citizen Data obtained from the
Department of Public Safety” (dated January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (last visited February 8,
2019).

2
 The filing of the original complaint in this Court on February 4, 2019, was preceded by
the filing of two related cases: one in the Western District of Texas, San Antonio Division,
LULAC v. Whitley, No. 5:19-cv-00074-FB (filed Jan. 29, 2019); and another in the
Southern District of Texas, Corpus Christi Division, Garibay v. Whitley, No. 2:19-cv-
00040 (filed Feb. 2, 2019). The plaintiffs in those cases also lack standing, and their
complaints suffer from a number of similar defects as Plaintiffs’ First Amended Complaint.
                                              2
     Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 6 of 42



cancellation by proving their citizenship within 30 days after receiving the notice and can

contest cancellation should it occur, and county registrars must add names back to the rolls

if they were wrongfully canceled. Further, if a citizen’s registration is cancelled, their

registration is required to be reinstated immediately if they subsequently present proof of

citizenship to the voting registrar. This can happen at any time, including on election day

if a citizen discovers this cancellation when casting a ballot. Thus, Plaintiffs have not

suffered an injury that is fairly traceable or redressable by an injunction against Defendants,

and therefore Plaintiffs lack standing and have not stated a claim upon which relief can be

granted. Moreover, this Court is not the proper venue for this dispute, as two other groups

of plaintiffs have already filed challenges to the Election Advisory in other courts.

       Secretary Whitley and Director Ingram, each in their official capacities, hereby

move to dismiss with prejudice all of Plaintiffs’ claims against them pursuant to Rules

12(b)(1), 12(b)(3), and 12(b)(6) of the Federal Rules of Civil Procedure.

     STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

       I.     Texas’s Election System

       Secretary Whitley’s constitutional role requires him to assist county election

officials and ensure the uniform application and interpretation of election laws throughout

Texas. See, e.g., Tex. Const. art. 4, § 21; Tex. Elec. Code § 31.001. Secretary Whitley’s

Elections Division provides assistance and advice to election officials and the general

public on the proper conduct of elections, including hosting seminars and election schools,

providing calendars, prescribing forms, certifying ballots, funding primary elections, and

providing legal interpretations of election laws to election officials. See, e.g., Tex. Elec.

                                              3
     Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 7 of 42



Code §§ 31.003 (duty to maintain uniformity of application of election laws), 31.004 (duty

to provide assistance and advice to all election authorities), 31.005 (authority “to protect

the voting rights of the citizens of this state”), 31.0055 (duty to maintain a voting-rights

hotline), 31.006 (duty to refer complaints alleging criminal conduct to the Attorney

General). Secretary Whitley also is required by law to maintain a computerized voter

registration list that accurately reflects the official voter roll of the State for use by election

officials in Texas. See id. § 18.061.

       Local election officials, in turn, are charged with conducting elections in Texas,

including maintaining voter rolls as the voter registrar. See, e.g., id. § 12.001 (designating

a local official as the voter registrar). Each county can assign the duties of the voter registrar

to the county clerk, an elections administrator, or the tax assessor-collector. See id. Each

registrar is authorized by statute to use any lawful means to investigate registration

eligibility. Id. § 16.033. And only the registrar—that is, the local election official—can

cancel any individual’s voter registration. See id. §§ 16.031-.0332.

       The process for cancelling a voter’s registration is codified in statute and entails a

number of protections to ensure that eligible voters do not forfeit the right to vote. The

registrar must first investigate whether the registered voter is currently eligible to vote.

Tex. Elec. Code § 16.033. The law further directs the registrar to take certain actions if he

or she “has reason to believe that a voter is no longer eligible for registration.” Id

§ 16.033(b). The registrar is not permitted to cancel a voter’s registration before notifying

the voter, in writing and sent by forwardable mail to the voter’s mailing address and any

other addresses known to the registrar, that the voter’s registration status is under

                                                4
       Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 8 of 42



investigation. Id. The notice of examination, as it is called, must specify what information

is needed to determine the voter’s eligibility. Id. § 16.033(c)(1). And the notice must advise

the recipient that the requested information must be received within thirty days or the

voter’s registration will be subject to cancellation. Id. § 16.033(c)(2).

        In the event that a voter’s registration is investigated because the registrar has reason

to believe that the voter is a non-citizen, the notice of examination will ask for proof of

citizenship. A voter may prove his or her citizenship by submitting a birth certificate,

United States passport, certificate of naturalization, or any other form prescribed by the

Secretary of State. Id. § 16.0332(a). And state law allows voters to submit responsive

documentation by “personal delivery, mail, telephonic facsimile machine, or any other

method of transmission.” Id. § 1.007(c).

        State law requires the registrar to cancel a voter’s registration if the registrar

determines that the voter is ineligible based on the voter’s reply to the notice of

examination. Id. § 16.033(d). Registration is automatically cancelled if the voter does not

respond within 30 days of the notice, or if the notice is returned undeliverable with no

forwarding information available. Id. But a voter whose registration is cancelled could still

submit proof of citizenship and be reinstated immediately by the registrar. Id. § 16.037(a),

(d).

        Voters whose registration is cancelled can also request a hearing with the registrar.

Id. § 16.061. Upon submitting a signed request for a hearing, an individual’s voter

registration is reinstated and a hearing is scheduled within 10 days. Id. §§ 16.037, 16.064.

At the hearing, the voter may appear personally or submit an affidavit without appearing.

                                                5
     Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 9 of 42



Id. § 16.064. And if the voter disagrees with the registrar’s determination at the hearing,

the voter can seek judicial review of the decision, during which time any cancellation of

the individual’s voter registration is delayed. See id. § 17.005. Only after a district court

rules on the appeal is an individual finally subject to cancellation of their voter registration.

See id. § 17.008.

       Finally, an individual whose voter registration is cancelled can cast a provisional

ballot. Election officials at polling locations must provide provisional ballots to voters who

claim to be eligible voters but whose names are not on the list of registered voters. 52

U.S.C. § 21082 (requiring provisional ballots); Tex. Elec. Code § 63.011 (same); 1 Tex.

Admin. Code § 81.172(a)(5) (same). The voter can submit proof of citizenship to the

registrar and be reinstated immediately or at any time before the provisional ballots are

counted. Tex. Elec. Code § 16.037(d). Upon receipt of the necessary documentation, the

registrar would note that the voter was erroneously removed from the rolls, 1 Tex. Admin.

Code § 81.175(c)(4)(E), and restore him or her to the rolls, id. § 81.175(c)(7) (“For

purposes of voter registration, the copied Provisional Ballot Affidavit Envelope serves as

an original voter registration application or change form.”).

       The Office of Attorney General (OAG) has statutory authority to investigate and

prosecute election offenses statewide. Tex. Elec. Code §§ 273.001, 273.021. These

offenses include the misdemeanor offense of unlawful registration, id. § 13.007, and the

felony offense of illegal voting, id. § 64.012. OAG can investigate election matters on its

own initiative. Id. § 273.001(b). OAG can also receive notices of unlawful voting from

registrars, id. §§ 15.028, 273.001(c), and referrals of election-related complaints from the

                                               6
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 10 of 42



Secretary of State, id. § 273.001(d). OAG does not have statutory authority to conduct list

maintenance or remove registered voters from voter rolls. See id. §§ 273.001 et seq.

        II.   Election Advisory No. 2019-02

       An individual must be a United States citizen to vote in Texas. Tex. Elec. Code

§ 11.002(a)(2). By statute, personal information contained in DPS motor vehicle records

must be disclosed to the Secretary of State and used “in connection with any matter of . . .

voter registration or the administration of elections by the secretary of state.” Tex. Transp.

Code § 730.005(9); see also id. § 521.044(a)(6) (separately authorizing disclosure of social

security number information). The Texas Legislature has manifested its intent that this

information be used to ensure the integrity of Texas’ voter rolls.

       The bill requiring DPS to disclose motor vehicle data to the Secretary of State—

codified under section 730.005 of the Texas Transportation Code—was enacted in 2013.

The law passed the Texas Senate unanimously and secured approval in the Texas House

by a broadly bipartisan vote of 123 to 14. Acts 2013, 83rd Leg., ch. 1012 (H.B. 2512). The

leaders of the Texas Democratic Party and the Republican County Chairs Association

testified in favor of the bill. Tex. B. Ann., H.B. 2512 (May 3, 2013). The bill’s supporters

explained that the Secretary of State’s office is “required to maintain the accuracy of the

voter rolls and does not currently have all the necessary tools at its disposal.” Id. They

contended that the bill’s purpose was to help solve that deficiency. By requiring DPS to

share the personal data that it receives when individuals apply for driver’s licenses and

personal identification cards, they maintained, the bill would “improve accuracy in

verifying the voter rolls.” Id.

                                              7
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 11 of 42



       Pursuant to this legislative directive, Secretary Whitley obtained from DPS

information “regarding individuals who provided documentation to DPS showing that the

person is not a citizen of the United States during the process of obtaining or acquiring a

Texas Driver License or Personal Identification Card.” Election Advisory at 1. Looking at

data only from “current (unexpired) Driver License and Personal Identification cards” that

met matching criteria described in the Election Advisory, Secretary Whitley compiled the

list of individuals registered to vote who had previously been determined by DPS not to be

citizens. Id.

       Secretary Whitley did not tell the counties that any individual on the list was an

illegally registered voter. In fact, the Election Advisory stresses that “counties are not

permitted, under current Texas law, to immediately cancel the voter as a result of any non-

U.S. Citizen matching information provided.” Id. at 2-3. The Election Advisory

unequivocally advises the registrar to “determin[e] whether or not the information provides

the registrar with reason to believe the person is no longer eligible for registration.” Id. at

2. Indeed, under this matching and information-sharing process, there is no obligation for

the registrar to do anything at all; the registrar must treat all records submitting via this

process “as WEAK matches, meaning that the county may choose to investigate the voter,

pursuant to Section 16.033, Election Code, or take no action on the voter record if the

voter registrar determines that there is no reason to believe the voter is ineligible.” Id. at 2

(emphasis added). 3 That is despite those same matching criteria justifying an automatic


3
 See also Election Advisory at 3 (“For the matching notifications originating from DPS
data, the [registrar] has the choice to either . . . Send a Proof of Citizenship Letter (Notice
                                               8
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 12 of 42



transfer of registration among counties in certain circumstances. Tex. Elec. Code

§ 18.0681. The Election Advisory makes clear, however, that county voter registrars who

received the data from this matching process are not required to conduct any investigation

“if they do not believe that a voter is ineligible to vote.” Election Advisory at 3. And if a

voter registrar does choose to investigate, they have “the right to use any lawful means to

investigate whether a registered voter is currently eligible.” Id. at 2. As with other list-

maintenance activities, this is an iterative process involving collaboration between the State

and counties to assist counties in fulfilling their investigative role.

       Contrary to Plaintiffs’ gross mischaracterization of the Election Advisory as a “voter

purge,” this matching process is simply an effort to provide additional information to voter

registrars throughout the State—at the behest of the Legislature—to help election officials

discharge their obligations to safeguard the integrity of the State’s voter rolls by preventing

ineligible persons from casting votes. As described above, this process of investigating

citizenship status is mandated by statute and affords the individuals at issue ample

opportunity to provide the necessary documentation to prove that they are eligible voters.

See Tex. Elec. Code § 16.0332. Accordingly, the Election Advisory does not mandate that

any action be taken against any voter. It merely outlines the process by which DPS data

will be shared with local election officials, and leaves to them the decision whether to

investigate any particular voter.




of Examination) to the voter; thereby starting the 30-day countdown clock before
cancellation, or . . . Take no action on the voter record and simply close the task as
RESOLVED.”) (emphases added).
                                               9
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 13 of 42



       III.   Plaintiffs’ Allegations Against Secretary Whitley and Director Ingram

       Notwithstanding Plaintiffs’ soaring rhetoric, Secretary Whitley and Director Ingram

are not alleged to have done anything other than issue the Election Advisory. See, e.g., 1st

Am. Compl. ¶¶ 36-39. As described above, Plaintiffs’ allegations that Secretary Whitley

and Director Ingram are implementing a “voter purge” program—or doing anything other

than providing data to local election officials, who will then decide whether to investigate

pursuant to state law—are flatly contradicted by the clear language of the Election

Advisory. Cf., e.g., Compl. ¶¶ 1-20. Secretary Whitley is also alleged to have issued a press

release. See Compl. ¶¶ 40-42. Finally, Plaintiffs allege that Secretary’s Whitley’s office

has been in further contact with county officials regarding the Election Advisory and voter

data. See, e.g., Compl. ¶ 80. Plaintiffs do not allege that Secretary Whitley or Director

Ingram sent a single letter to a voter or that they cancelled any voter’s registration.

                                STATEMENT OF ISSUES

       1.     Does the Court lack jurisdiction to proceed because Plaintiffs have failed to

allege facts showing that they have suffered an injury in fact, that their alleged injuries are

fairly traceable to Defendants’ conduct, or that the alleged harm is redressable by a ruling

against Defendants, and therefore, Plaintiffs have failed to demonstrate standing?

       2.     Is this Court the proper venue for resolution of this dispute where it is the

third case filed regarding substantially similar conduct, claims, and issues?

       3.     Does Plaintiffs’ Complaint fail to allege facts sufficient to state a claim upon

which relief can be granted?



                                              10
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 14 of 42



       4.     If the Court does not dismiss Plaintiffs’ claims, should it transfer this matter

to the U.S. District Court for the Western District of Texas, San Antonio division?

                                  STANDARD OF LAW

       I.     Rule 12(b)(1)

       When the court lacks the statutory or constitutional power to adjudicate a case, the

case is properly dismissed for lack of subject-matter jurisdiction. Hooks v. Landmark

Indus., Inc., 797 F.3d 309, 312 (5th Cir. 2015). “The burden of proof for a Rule 12(b)(1)

motion to dismiss is on the party asserting jurisdiction,” so that “the plaintiff constantly

bears the burden of proof that jurisdiction does, in fact, exist.” Raj v. La. State Univ., 714

F.3d 322, 327 (5th Cir. 2013). Under this rule, this Court “has the power to dismiss for lack

of subject matter jurisdiction on any one of three separate bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Freeman v. United States, 556 F.3d 326, 334 (5th Cir. 2009).

       II.    Rule 12(b)(3)

       “On a Rule 12(b)(3) motion to dismiss for improper venue, the court must accept as

true all allegations in the complaint and resolve all conflicts in favor of the plaintiff.”

Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir. 2007)

(citing Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1138 (9th Cir. 2004)). The Supreme

Court has ruled that a court may dismiss a case based on forum “without first resolving a

threshold issue of jurisdiction.” Wellogix, Inc. v. SAP Am., Inc., 648 F. App’x 298, 400 (5th



                                             11
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 15 of 42



Cir. 2016) (citing Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 425

(2007)).

       III.   Rule 12(b)(6)

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough

facts to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “[A] plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations, quotation marks,

and alterations omitted). “[T]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions,” and “mere conclusory

statements[] do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

                                       ARGUMENT
       I.     The Court Lacks Jurisdiction Because Plaintiffs Do Not Have Standing

       Subject-matter jurisdiction is a threshold question that this Court must determine

before addressing the merits of a case. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341

(2006) (“If a dispute is not a proper case or controversy, the courts have no business

deciding it, or expounding the law in the course of doing so.”). Rule 12(b)(1) of the Federal

Rules of Civil Procedure allows a party to challenge the subject-matter jurisdiction of the

district court to hear a case. Fed. R. Civ. P. 12(b)(1); Wright & Miller, 5B Federal Practice

and Procedure § 1350 (3d. ed) (explaining that a Rule 12(b)(1) motion “raises the

fundamental question whether the federal district court has subject matter jurisdiction over

                                             12
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 16 of 42



the action before it”). The burden of proof for a Rule 12(b)(1) motion to dismiss is on the

party asserting jurisdiction, Ramming, 281 F.3d at 161, and courts must presume that

federal jurisdiction is lacking “unless the contrary appears affirmatively in the record.”

DaimlerChrysler Corp., 547 U.S. at 342 n.3.

       In determining whether federal jurisdiction exists, the fundamental question is

whether the dispute presents a “case” or “controversy” within the meaning of Article III.

Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 37 (1976) (“No principle is more

fundamental to the judiciary’s proper role in our system of government than the

constitutional limitation of federal-court jurisdiction to actual cases or controversies.”).

“[T]hat a litigant have standing to invoke the authority of a federal court ‘is an essential

and unchanging part of the case-or-controversy requirement of Article III.’”

DaimlerChrysler Corp., 547 U.S. at 342 (quoting Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992)). To establish standing, a claimant must present (1) an actual or imminent

injury that is concrete and particularized, (2) fairly traceable to the defendant’s conduct,

and (3) redressable by a judgment in the claimant’s favor. Id.

       Here, Plaintiffs’ claimed injuries satisfy none of the three elements that comprise

the “irreducible constitutional minimum of standing.” Id. The alleged injuries fail to satisfy

the injury-in-fact component because they are not “actual or imminent,” but at best merely

“conjectural and hypothetical.” Id. (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102

(1983)). Their claims are not traceable to Defendants because the injury they complain of

is the result of “the independent action of some third party not before the court.” Id.

(quoting Simon, 426 U.S. at 41-42). And it is entirely “speculative” that a favorable

                                             13
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 17 of 42



decision would redress the injuries that Plaintiffs alleged. Because standing is lacking in

this case, this Court should dismiss for want of jurisdiction.

              A.     Conduct at Issue

       Plaintiffs allege that they are injured by the disclosure of voter data required by state

laws aimed at protecting the integrity of the electoral process. Along with Congress and

state legislatures across the country, the Texas Legislature has sought to safeguard the

voting rights of legal voters by equipping state and local officials to stop voter fraud. See,

e.g., 42 U.S.C. § 1973gg-3(b) (explaining that confirming accurate voter registration

“protect[s] the integrity of the election process”). The Commission on Federal Election

Reform chaired by former President Jimmy Carter and former Secretary of State James A.

Baker III noted that measures to ensure accurate voter registration lists are necessary

because “[t]he electoral system cannot inspire public confidence if no safeguards exist to

deter or detect fraud.” Building Confidence in U.S. Elections § 2.5 at 18 (Sept. 2005),

available at https://www.eac.gov/assets/1/6/Exhibit%20M.PDF. And the Supreme Court

has stated that the protection of election integrity “is not a deficiency in the democratic

system but a necessary consequence of the community’s process of political self-

definition.” Cabell v. Chavez-Salido, 454 U.S. 432, 439 (1982).

       Numerous election-integrity laws are pertinent to the facts surrounding Plaintiffs’

claims. To begin, DPS is mandated to disclose motor vehicle records “in connection with

any matter of . . . voter registration or the administration of elections by the secretary of

state.” Tex. Trans. Code § 730.005(9). Likewise, the voter registrar in each county is

authorized to “investigate whether a registered voter is currently eligible for registration in

                                              14
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 18 of 42



the county.” Tex. Elec. Code § 16.033. The law further directs the registrar to take certain

actions if he or she “has reason to believe that a voter is no longer eligible for registration.”

Id. § 16.033(b). Under such circumstances, the registrar must notify the voter in writing

that the voter’s registration status is under investigation. Id. Among other things, such

notice must include “a warning that the voter’s registration is subject to cancellation if the

registrar does not receive an appropriate reply on or before the 30th day after the notice is

mailed.” Id. § 16.033(c). If the voter does not reply within the statutory period or the notice

is returned undelivered and no forwarding address is available, the law requires the

registrar to remove the voter from the rolls. Id. § 16.033(d).

       Moreover, Texas law requires a matching process to ensure the accuracy of the voter

rolls. As the supervisor of this process, the Secretary of State is required to “periodically

compare the information regarding voters maintained as part of the statewide computerized

voter registration list to determine whether any voters have more than one voter registration

record on file.” Id. § 18.0681. And as part of the matching process, the Secretary is further

instructed to create matching criteria that “produce the least possible impact on Texas

voters; and fulfill [the Secretary’s] responsibility to manage the voter rolls.” Id.

§ 18.0681(b). Finally, the law provides guidance based on whether the matches are “weak”

or “strong.” Relevant here, the Secretary “may inform the county of the voter’s residence

that a weak match exists.” Id. § 18.0681(c).

       Plaintiffs allege no more than the operation of the State’s election integrity laws.

Last year, former Secretary of State Pablos began working with DPS to obtain information

about non-citizen holders of driver’s licenses or personal identification cards. Election

                                               15
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 19 of 42



Advisory at 1. DPS is required to share such records in connection with the Secretary’s

duty to administer elections and maintain accurate voter registration lists. Tex. Trans. Code

§ 730.005(9). The Secretary of State’s office and DPS worked together to disseminate

information using the strongest matching criteria to “produce the least possible impact on

Texas voters.” Tex. Elec. Code § 18.0681(b). For example, the information was limited to

individuals with active driver’s licenses or identification cards who provided

documentation to DPS showing they were non-citizens within the last six years. Election

Advisory at 1.

       After the matching process was complete, Secretary Whitley provided information

related to the matches to the voter registrar in each applicable county. In his advisory to

registrars, Secretary Whitley emphasized that the sharing of the voter data obtained from

DPS did not change or modify the registrar’s rights and responsibilities under the Texas

Election Code. Election Advisory at 1. Secretary Whitley cited the statutory provision

authorizing the registrar to investigate based on a reasonable belief that a voter is no longer

eligible for registration. Id. (citing Tex. Elec. Code § 16.033(b)). And he pointed to the

legislatively-provided framework for conducting these investigations, noting that the

notice should be delivered by forwardable mail and that non-responses within the

prescribed period and notices returned as non-delivered would result in the voter’s removal

from the rolls. Id. at 1-2 (citing Tex. Elec. Code § 16.033(c)-(d)).

       Secretary Whitley underscored the point that the purpose of the information sharing

was to expand the data set available to the registrars. Election Advisory at 1. As state law

makes clear, the registrar is ultimately responsible for determining whether there is a

                                              16
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 20 of 42



reasonable basis for investigating a voter’s eligibility. Id. Secretary Whitley noted that the

matching process produced only “weak” matches—again, even though the matching

criteria itself was robust—and advised the registrars accordingly that they may choose to

investigate or take no action at all. Id. at 2. Secretary Whitley issued a statement indicating

that “[i]ntegrity and efficiency of elections in Texas require accuracy of our state’s voter

rolls, and my office is committed to using all available tools under the law to maintain an

accurate list of registered voters.” Secretary Whitley Issues Advisory on Voter Registration

List Maintenance Activity (Jan. 25, 2019), available at https://www.sos.state.tx.us/about/

newsreleases/2019/012519.shtml.

              B.     Plaintiffs Lack Standing

       None of the Plaintiffs here have alleged facts to satisfy their burden to establish

standing. As organizations, Plaintiffs can establish their standing through either

“associational standing” or “organizational standing.” OCA-Greater Houston v. Texas, 867

F.3d 604, 610 (5th Cir. 2017). Only Plaintiff League of Women Voters of Texas (LWVTX)

alleges standing to sue on behalf of its members who “would otherwise have standing . . .

in their own right,” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977).

LWVTX claims that it has members who provide voter registration services and that some

of its members were identified by the matching process. Compl. ¶ 27. But neither of these

allegations satisfies the necessary components of the standing requirement.

       LWVTX complains that Defendants’ actions somehow impair voter registration. To

identify a cognizable injury based on Defendants’ vague and conclusory allegation requires

piling “inference upon inference” in a manner that would extend federal jurisdiction far

                                              17
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 21 of 42



beyond its Article III limitations. Cf. United States v. Lopez, 514 U.S. 549, 567 (1995).

Defendants have taken no actions that harm a naturalized citizen’s right to vote or an

organization’s ability to register citizens. Secretary Whitley merely made available a data

set. Registrars are prohibited from unilaterally removing a voter from the rolls without

notice. Tex. Elec. Code § 16.033(c)-(d). And Secretary Whitley emphasized that the

matches were “weak” matches, and that registrars could take no action at all based on the

DPS data. Election Advisory at 2. Further, he advised the registrars of their prerogative to

make an independent determination and reiterated the legal notice requirements. There is

simply no “real and immediate” threat any person’s right to vote or register someone to

vote will be violated. Lyons, 461 U.S. at 102.

       LWVTX’s members also fail to satisfy the other necessary elements of

constitutional standing. Their alleged injuries are not traceable to Defendants. There is no

“causal connection” between Secretary Whitley’s advisory and the ability of LWVTX’s

members to register naturized citizens to vote. Lujan, 504 U.S. at 560. Nor is there any link

between the Defendant county officials and the harm to LWVTX’s members. The

pleadings merely allege that these local election officials are responsible for maintaining

the local voter registrations lists. Compl. ¶¶ 31-35. None are claimed to have made an

independent determination that violated an individual’s right to vote. Thus, LWVTX’s

members have no suffered no alleged harm that is traceable to Defendants.

       Finally, the alleged injury to LWVTX’s members are not redressable by a decision

in its favor. Plaintiffs ask this Court to declare unlawful the matching process and the

Election Advisory, and to prevent Defendants or local election officials from taking any

                                             18
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 22 of 42



action based on the advisory. But this relief would require this Court to strike down state

law without redressing any actual harm to LWVTX’s members. And, in any event,

Secretary Whitley’s advisory and Defendants’ related statements did not direct local

election officials to take any action. Thus, even if the Court were to take the extraordinary

step of declaring an advisory statement to be unlawful, LWVTX’s members would be no

better off. With or without the Secretary’s advisory, the registrars can still make an

independent determination whether to investigate the eligibility of voters across the state,

including LWVTX’s members and those registered by LWVTX’s members. Therefore, the

claimed injuries are also not redressable.

       To demonstrate standing, then, Plaintiffs must show that they have “organizational

standing.” This requires satisfying the same three-part standing applicable to individual

plaintiffs. OCA-Greater Houston, 867 F.3d at 610. Plaintiffs complain that the State

Defendants’ actions caused their organizations to divert resources to educating members

about the matching process. Compl. ¶¶ 25-28. But, as already explained, DPS was

mandated to disclose the voter data at issue to the Secretary. Tex. Trans. Code

§ 730.005(9). Secretary Whitley simply made the data set available to the registrars, who

are prohibited from unilaterally removing a voting from the rolls without notice. Texas

Elec Code § 16.033(c)-(d). Further, Secretary Whitley emphasized that the matches were

“weak” matches. And he indicated that any action by a registrar to investigate a voter must

be based on the registrar’s reasonable belief that the voter may be ineligible, and that

registrars could take no action at all based on the DPS data. Election Advisory at 2. Even

if a registrar were to investigate an individual, it is therefore purely “conjectural” to

                                             19
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 23 of 42



conclude that he or she would be removed or that Plaintiffs would have to divert resources

as a result of the investigation. See Lujan, 504 U.S. at 560.

       Furthermore, complying with the notice is merely a function of following the

procedures set forth in statute. See Tex. Elec. Code § 16.033. Thus, this case is wholly

distinguishable from OCA-Greater Houston, where the organizational plaintiffs had to

engage in “in-depth conversations” because the pertinent state and federal law

requirements were not identical. OCA-Greater Houston, 867 F.3d at 608, 610. Here,

Plaintiffs would at most have to point to state law, which clearly sets forth the standards

and processes that control the maintenance of accurate voting rolls to ensure election

integrity. And in the event that anyone is investigated, there would be no “causal

connection” between Plaintiff’s alleged injury and Defendants’ conduct. See Lujan, 504

U.S. at 560. As explained, the basis for the investigation would be the registrar’s

independent determination, not Defendants’ advisory and public statements. For that same

reason, ruling against Defendants would not redress the harm Plaintiffs claim because they

could still be approached by individuals with inquiries concerning their voting registration

status. Because Plaintiffs fail to meet each of the standing requirements, this Court lacks

jurisdiction over their claims.

       In sum, Plaintiffs fail to satisfy any of the standing components and, therefore, their

claims must be dismissed for want of jurisdiction under Rule 12(b)(1).

       II.    Venue Is Improper Under the First-to-File Rule

       A lawsuit regarding the Election Advisory had previously been filed in the Western

District of Texas, San Antonio Division. See Tex. League of United Latin Am. Citizens v.

                                             20
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 24 of 42



Whitley, No. 5:19-cv-00074-FB (W.D. Tex. filed Jan. 29, 2019) (“First Proceeding”).

There has already been significant litigation activity in the first-filed case. Plaintiffs have

moved for a preliminary injunction, and Defendants have moved for dismissal under Rules

12(b)(1) and 12(b)(6). Judge Biery has set Plaintiffs’ motion for hearing on February 19,

2019 and ordered that Defendants’ motion to dismiss be argued that same day. See id. [ECF

No. 8, 13, 20, 21]. Defendants have moved to dismiss, or in the alternative to stay or

transfer, the second-filed case, Garibay v. Whitley, No. 2:19-cv-00040 (S.D. Tex. filed Feb.

2, 2019), based in part on the existence of the first-filed case in the Western District. Judge

Ramos has ordered that “the applicability of the first-to-file rule should be determined

before any other issue in this case,” and gave the plaintiffs until February 21, 2019, to file

a responsive brief on that point. See id. [ECF No. 12]. Thus, Plaintiffs in this case are the

third group to file a challenge to the Election Advisory.

        The Fifth Circuit has adopted a first-to-file approach when separate actions are filed

in different district courts. In such instances, the principle of comity requires federal district

courts to exercise care to avoid interference with each other’s affairs. Youngblood v. JTH

Tax Servs., Inc., No. SA:06-CA-380-XR, 2006 WL 1984656, at *2 (W.D. Tex. July 17,

2006) (citing W. Gulf Maritime Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th

Cir. 1985)). As between federal district courts, the general principle is to avoid duplicative

litigation, and the concerns are to avoid the waste of duplication, to avoid rulings that may

trench upon the authority of sister courts, and to avoid piecemeal resolution of issues that

call for a uniform result. Id. In the absence of compelling circumstances, the court initially

seized of a controversy should be the one to decide whether it will try the case. Youngblood,

                                               21
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 25 of 42



2006 WL 1984656 at *2 (citing Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 407 (5th

Cir. 1971)).

       “Under the first-to-file rule, when related cases are pending before two federal

courts, the court in which the case was last filed may refuse to hear it if the issues raised

by the cases substantially overlap.” Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599,

603 (5th Cir. 1999). The Court in which the second action was filed must determine where

the action was first filed, i.e., whether the cases are so duplicative or involve substantially

similar issues that one court should decide the subject matter of both actions. See Lear

Siegler Servs. v. Ensil Int’l. Corp., No. SA-05-CA-0679-XR, 2005 WL 2645008, at *2

(W.D. Tex. Sept. 20, 2005) (citing Mann Mfg., 439 F.2d at 408). In determining whether

to apply the first-to-file rule, the court must also determine whether sufficiently

“compelling circumstances” exist to avoid the rule’s application. Am. Security Ins. Co. v.

Berry, No. 1:01CV180-D-D, 2002 WL 449065 at *1 (N.D. Miss. Jan. 31, 2002).

Importantly, the first-to-file rule does not require that the issues involved in the two cases

be identical; rather, the crucial inquiry is whether the issues involved in the two cases

“substantially overlap.” Save Power Ltd. v. Syntek Finance Corp., 121 F.3d 947, 950 (5th

Cir. 1997); see, e.g., Mann Mfg., 439 F.2d at 408 n. 6 (“[R]egardless of whether or not the

suits here are identical, if they overlap on the substantive issues, the cases would be

required to be consolidated in . . . the jurisdiction first seized of the issues.”).

       The issue before this Court is whether this case and the First Proceeding are so

duplicative or involve such substantially similar issues that one court should decide the

subject matter of both actions. See Lear, 2005 WL 2645008, at *2. The issues involved in

                                               22
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 26 of 42



this case and the First Proceeding substantially overlap—among other things, both are

challenging the matching procedure described in the Election Advisory, both are brought

by individual residents of the State of Texas and nonprofit organizations who allege they

have been injured as a result of the Election Advisory and Defendants’ public statements,

both assert claims under 42 U.S.C. § 1983 and the Voting Rights Act, and both seek

declaratory and injunctive relief asking the court to enjoin Defendants from continuing to

use the matching procedure. Cf. First Am. Compl., Tex. League of United Latin Am.

Citizens v. Whitley, No. 5:19-sv-00074-FB (W.D. Tex. filed Feb. 1, 2019) [ECF No. 2].

Moreover, there are no “compelling circumstances” that would preclude application of the

first-to-file rule in this case. See Berry, 2002 WL 449065 at *1. Accordingly, venue in the

Southern District of Texas is improper, and the Court should dismiss the above-captioned

matter.

       Even if the Court declines to dismiss Plaintiffs’ claims, it should, at a minimum,

stay the litigation pursuant to the first-to-file rule (or transfer the case to the Western

District of Texas pursuant to 28 U.S.C. § 1404, as explained below, see Section IV, infra).

Because important principles of comity and sound judicial administration are at stake,

Cadle Co., 174 F.3d at 603, and because Defendants are being forced to litigate in multiple

forums that could result in Defendants being bound by conflicting injunctions from

different courts, the Court should not compel Defendants to proceed with this duplicative

litigation.




                                            23
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 27 of 42



       III.   Plaintiffs Fail to State a Claim on Which Relief May Be Granted

              A.     Plaintiffs’ Fourteenth and First Amendment Claims Must Fail

       Plaintiffs fail to plead any facts in support of their broad, conclusory assertion that

the matching process imposes a severe discriminatory burden on naturalized citizens, and

do not otherwise offer facts to overcome the neutral, non-discriminatory interests advanced

by the State as justification for the matching process. A court evaluating a constitutional

challenge to an election regulation must “weigh the asserted injury to the right to vote

against the precise interests put forward by the State as justifications for the burden

imposed by its rule.” See Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 203 (2008).

To do this, courts apply a balancing test derived from two Supreme Court decisions,

Anderson v. Celebrezze, 420 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

“When evaluating a neutral, nondiscriminatory regulation of voting procedure, [the Court]

must keep in mind that a ruling of unconstitutionality frustrates the intent of the elected

representatives of the people.” See Crawford, 553 U.S. at 203.

       In passing judgment, the court “must weigh ‘the character and magnitude of the

asserted injury to the rights protected by the First and Fourteenth Amendments that the

plaintiff seeks to vindicate’ against ‘the precise interests put forward by the State as

justifications for the burden imposed by its rule,’ taking into consideration ‘the extent to

which those interests make it necessary to burden the plaintiff’s rights.’” Burdick, 504 U.S.

at 434 (quoting Anderson, 460 U.S. at 789). State rules that impose a severe burden on

constitutional rights must be “narrowly drawn to advance a state interest of compelling

importance.” Burdick, 504 U.S. at 434. “Lesser burdens, however, trigger less exacting

                                             24
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 28 of 42



review, and a State’s ‘important regulatory interests’ will usually be enough to justify

‘reasonable nondiscriminatory restrictions.’” Timmons v. Twin Cities Area New Party, 520

U.S. 351, 358 (1997) (internal citations omitted).

                     1. The Character and Magnitude of Plaintiffs’ Alleged Injuries
                        Do Not Qualify as a Substantial Burden on the Right to Vote

       “To deem ordinary and widespread burdens severe would subject virtually every

electoral regulation to strict scrutiny, hamper the ability of the States to run efficient and

equitable elections, and compel federal courts to rewrite state electoral codes.” Crawford,

553 U.S. at 197. “The Constitution does not require that result, for it is beyond question

that the States may, and inevitably must, enact reasonable regulations of parties, elections,

and ballots to reduce election- and campaign-related disorder.” Id (internal quotations

omitted).

       Plaintiffs complain that having to provide proof of their citizenship within thirty

days from the date they received notice is “exceedingly strict.” See, e.g., Compl. ¶¶ 95, 99-

104, 134. However, the Supreme Court has already established that, although a somewhat

heavier burden may be placed on a limited number of persons, inconveniences such as

making an extra trip to the DMV, and gathering additional required documents for voter

registration, do not qualify as a substantial burden on the right to vote, or even represent a

significant increase over the usual burdens of voting. Crawford, 553 U.S. at 198-99. Such

requirements are wholly justified and, therefore, would not pose a constitutional problem.

See id. at 199-200. Even assuming that the burden may not be justified (Defendants contend




                                             25
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 29 of 42



it is), that conclusion is by no means sufficient to establish the right to invalidate the

matching process. See id.

       Plaintiffs also speculatively allege, without substantiating facts, that the matching

process will deprive them of their right to vote. See, e.g., Compl. ¶ 99. Plaintiffs are simply

wrong. As set forth in Section I, supra, Texas allows multiple safeguards to ensure properly

registered voters remain on the voting rolls, including immediate, same-day reinstatement

upon presentation of citizenship verification, and provisional voting pursuant to Texas

Election Code §16.037(d) and § 63.011. See Crawford, 553 U.S. at 197-98 (the availability

of the right to cast a provisional ballot provides an adequate remedy for burdens arising

from life’s vagaries). In other words, even if Plaintiffs’ names do not appear on the list of

registered voters and their registration status cannot be determined, multiple statutory

provisions secure qualified voters their rightful place on the voting rolls. See id.

       Because the Complaint fails to properly plead any facts showing the matching

process imposes “excessively burdensome requirements” on any class of voters, Plaintiffs

cannot show that the character or magnitude of their alleged injuries qualify as a substantial

burden on their right to vote. Id. at 203-04.

                     2. The State’s Interest in Safeguarding the Integrity of the
                        Electoral Process Outweighs the Alleged Burdens to Plaintiffs

       The Supreme Court has acknowledged that not only is the risk of voter fraud real, it

could affect the outcome of a close election. See Crawford, 553 U.S. at 194-97.

Accordingly, the electoral system cannot inspire public confidence if no safeguards exist

to deter or detect fraud or to confirm the identity of voters. Id. at 194 (citing Building


                                                26
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 30 of 42



Confidence in U.S. Elections § 2.5 (Sept. 2005), App. 136-37 (Carter-Baker Report)

(footnote omitted)). The Court has further stated:

       There is no question about the legitimacy or importance of the State’s interest
       in counting only the votes of eligible voters. Moreover, the interest in orderly
       administration and accurate recordkeeping provides a sufficient justification
       for carefully identifying all voters participating in the election process. While
       the most effective method of preventing election fraud may well be
       debatable, the propriety of doing so is perfectly clear.

Id. at 196. The Supreme Court has also stated that “[w]hile [the interest in the integrity and

legitimacy of representative government] is closely related to the State’s interest in

preventing voter fraud, public confidence in the integrity of the electoral process has

independent significance, because it encourages citizen participation in the democratic

process.” Id. at 197.

       It is well-established that the State of Texas has a significant interest in protecting

voter confidence in the integrity and legitimacy of the electoral process. See id. at 194-97.

As part of its mission to safeguard voter confidence, Texas also has an interest in deterring

and detecting voter fraud. See id. at 196 (“There is no question about the legitimacy or

importance of the State’s interest in counting only the votes of eligible voters.”). On its

own, the fact that voter rolls may be inflated with individuals, such as non-citizens, who

are not eligible to vote provides a neutral and nondiscriminatory reason supporting the

State’s decision to implement the matching process. See id. at 196-97. Moreover, the State

has a valid interest in participating in a nationwide effort to improve and modernize

election procedures. See id. at 194-97. Further, the State has an interest in the uniform

application and interpretation of election laws throughout Texas. See, e.g., Tex. Const. art.


                                              27
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 31 of 42



4, § 21. Under the law, Texas’s important interests enumerated above are enough to justify

implementation of the matching process.

       Plaintiffs’ First and Fourteenth Amendment claims must therefore be dismissed.

              B.     Plaintiffs Have Failed to State a Fifteenth Amendment Claim

       The Fifteenth Amendment provides that “[t]he right of citizens of the United States

to vote shall not be denied or abridged by the United States or by any State on account of

race, color, or previous condition of servitude,” and it gives Congress the “power to enforce

this article by appropriate legislation.” Shelby County, Alabama v. Holder, 570 U.S. 529,

536 (2013). The Amendment is not designed to punish for the past; its purpose is to ensure

a better future. Id. at 553 (citing Rice v. Cayetano, 528 U.S. 495, 512 (2000) (“Consistent

with the design of the Constitution, the [Fifteenth] Amendment is cast in fundamental

terms, terms transcending the particular controversy which was the immediate impetus for

its enactment.”)).

       As discussed above, Plaintiffs’ Complaint is entirely devoid of any factual support

for their conclusory assertions that discriminatory, non-neutral considerations motivated

Defendants’ conduct. The Court must therefore dismiss Plaintiffs’ Fifteenth Amendment

claims.

              C.     Plaintiffs Have Failed to State Any Due Process Claims

       The Due Process Clause of the Fifth Amendment provides that “[n]o person shall

. . . be deprived of life, liberty, or property, without due process of law.” This Court has

held that the Due Process Clause protects individuals against two types of government

action. So-called “substantive due process” prevents the government from engaging in

                                             28
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 32 of 42



conduct that “shocks the conscience,” Rochin v. California, 342 U.S. 165, 172 (1952), or

interferes with rights “implicit in the concept of ordered liberty,” Palko v. Connecticut, 302

U.S. 319, 325-26 (1937). When government action depriving a person of life, liberty, or

property survives substantive due process scrutiny, it must still be implemented in a fair

manner. Mathews v. Eldridge, 424 U.S. 319, 335 (1976). This requirement has traditionally

been referred to as “procedural” due process.

                     1. Substantive Due Process

       “Substantive due process ‘bars certain arbitrary, wrongful government actions

regardless of the fairness of the procedures used to implement them.’” Marco Outdoor

Adver., Inc. v. Reg’l Transit Auth., 489 F.3d 669, n.3 (5th Cir. 2007) (quoting Zinermon v.

Burch, 494 U.S. 113, 125 (1990) (internal quotations omitted)). “[It] requires only that

public officials exercise professional judgment, in a nonarbitrary and capricious manner,

when depriving an individual of a protected [life, liberty, or] property interest.” Lewis v.

Univ. of Tex. Med. Branch at Galveston, 665 F.3d 625, 631 (5th Cir. 2011) (citing Tex. v.

Walker, 142 F.3d 813, 819 (5th Cir.1998)). Accordingly, “[t]o establish a violation of

substantive due process, ‘a plaintiff must prove that (1) he was deprived of a life, liberty,

or property interest (2) in an arbitrary or capricious manner.’” Aragona v. Berry, No. 3:10-

CV-1610-G, 2012 WL 467069, at *7 (N.D. Tex. Feb. 14, 2012) (internal citations omitted).

       In support of their substantive due process claim, Plaintiffs merely assert the

conclusory allegation that “[t]he Secretary arbitrarily prescribed this inadequate

opportunity for voters to rebut the allegations of non-citizenship in apparent violation of

Texas Election Code 16.033.” Compl. ¶ 144. However, the Complaint does not assert any

                                             29
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 33 of 42



facts showing that any of the alleged actions taken by the Defendants were arbitrary or rose

to such a level as to “shock the conscience.” Accordingly, Plaintiff’s substantive due

process claim fails.

                       2. Procedural Due Process

       There are “three distinct factors for a court to weigh in considering whether the

procedural due process provided is adequate: ‘First, the private interest that will be affected

by the official action; second, the risk of an erroneous deprivation of such interest through

the procedures used, and the probable value, if any, of additional or substitute procedural

safeguards; and finally, the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.’” Meza v. Livingston, 607 F.3d 392, 402 (5th Cir. 2010). “Procedural due

process considers not the justice of a deprivation, but only the means by which the

deprivation was effected.” Caine v. Hardy, 943 F.2d 1406, 1411 (5th Cir. 1991). Thus, the

injury that stems from a denial of due process is not the liberty or property that was taken

from the plaintiff, but the fact that it was taken without sufficient process. Bowlby v. City

of Aberdeen, Miss., 681 F.3d 215, 220 (5th Cir. 2012). A due process injury is therefore

complete at the time process is denied. Id. (citing Zinermon v. Burch, 494 U.S. 113, 125

(1990) (stating that “the constitutional violation actionable under § 1983 is complete when

the wrongful action is taken”)).

       In support of their procedural due process claim, Plaintiffs assert that “[t]he process

for removing registrants on the [list] from the voter rolls does not provide voters with notice

and an opportunity to be heard at a meaningful time or in a meaningful manner.” Compl.

                                              30
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 34 of 42



¶ 142. However, Plaintiffs assert in the Complaint that Texas counties have mailed letters

to individuals notifying them of the need to prove their citizenship (notice) and providing

them with an opportunity to provide the requested proof of citizenship (an opportunity to

be heard), and they also acknowledge that the Secretary of State’s webpage has a form for

individuals to respond to an investigation into their citizenship status. See, e.g., id. ¶¶ 54,

56, 57, 61. Other than baseless, unsubstantiated assertions, the Complaint does not provide

any facts showing such actions do not constitute notice and an opportunity to be heard, or

that they are not meaningful in time or manner. Nor do Plaintiffs offer any facts showing

their private interests outweigh those of the State or that additional statutory procedural

safeguards are available. Critically, Plaintiffs have not pled and cannot plead that any

voters have been removed from the voter rolls as a result of Defendants’ actions. Plaintiffs

fail to properly plead a valid procedural due process claim; therefore, the claim must be

dismissed.

              D.     Plaintiffs Have Failed to State a Claim Under 52 U.S.C. § 10301

       Plaintiffs allege that the matching process has a discriminatory effect in violation of

Section 2 of the Voting Rights Act, which proscribes any “voting qualification or

prerequisite to voting or standard, practice, or procedure . . . which results in a denial or

abridgement of the right of any citizen . . . to vote on account of race or color.” 52 U.S.C.

§ 10301(a). But because Plaintiffs have failed to allege facts to support their claims,

Plaintiffs’ Voting Rights Act claims must be dismissed.

       “To prove that a law has a discriminatory effect under Section 2, Plaintiffs must

show not only that the challenged law imposes a burden on minorities, but also that ‘a

                                              31
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 35 of 42



certain electoral law, practice, or structure interacts with social and historical conditions to

cause an inequality in the opportunities enjoyed by black and white voters to elect their

preferred representatives.’” Veasey v. Abbott, 830 F.3d 216, 243-44 (5th Cir. 2016)

(quoting Thornburg v. Gingles, 478 U.S. 30, 47 (1986) (internal quotations omitted)). The

Fifth Circuit has adopted a two-part framework to evaluate Section 2 “results” claims:

              (1) The challenged standard, practice, or procedure must impose a
                  discriminatory burden on members of a protected class,
                  meaning that members of the protected class have less
                  opportunity than other members of the electorate to participate
                  in the political process and to elect representatives of their
                  choice, and

              (2) That burden must in part be caused by or linked to social and
                  historical conditions that have or currently produce
                  discrimination against members of the protected class.

Id. at 244.

       “The first part of this two-part framework inquires about the nature of the burden

imposed and whether it creates a disparate effect in that ‘members of the protected class

have less opportunity than other members of the electorate to participate in the political

process and to elect representatives of their choice’—this encompasses Section 2’s

definition of what kinds of burdens deny or abridge the right to vote.” Id. at 244-45. The

second part of the two-part framework “provides the requisite causal link between the

burden on voting rights and the fact that this burden affects minorities disparately because

it interacts with social and historical conditions that have produced discrimination against

minorities currently, in the past, or both.” Id. at 245.



                                               32
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 36 of 42



       As discussed in the preceding sections, Plaintiffs fail to plead facts showing the

matching process imposes a discriminatory burden on them, much less one such that

provides them with less opportunity than other members of the electorate to participate in

the political process or to elect representatives of their choice. Nor have Plaintiffs pled facts

showing minorities are disparately affected by the matching process. Further, Plaintiffs do

not plead facts that tie each Defendant to their Section 2 claim. Even assuming such facts

have been pled (they have not), the Complaint does not contain any facts establishing a

causal link between the purported discriminatory burden on voting rights and the fact that

this burden affects minorities disparately because it interacts with social and historical

conditions that have historically produced discrimination against minorities. Veasey, 830

F.3d at 244. Because Plaintiffs fail to plead facts sufficient to satisfy the required two-part

framework, their Voting Rights Act claims must be dismissed.

              E.      Plaintiffs Have Failed to Allege Facts About Discriminatory
                      Purpose

       Plaintiffs also have stated a separate count claiming that the State Defendants acted

for a discriminatory purpose. Compl. ¶¶ 152-54. Although this count appears to be merely

support for Plaintiffs’ other claims, and does not appear to be a separately alleged cause of

action, Plaintiffs’ allegations here are similarly completely meritless.

       U.S. citizenship is a requirement for voter eligibility in Texas. Tex. Elec. Code

§ 11.002(a)(2). Secretary Whitley has the obligation and responsibility to ensure that Texas

election laws are being enforced throughout the State, including this citizenship

requirement. See, e.g., Tex. Elec. Code § 31.003. The Texas legislature has directed DPS


                                               33
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 37 of 42



to provide this data to the Secretary of State. Tex. Transp. Code § 730.005(9). And the

Election Advisory is explicit that the purpose of the matching process was to “produce[]

the least possible impact on eligible Texas voters while fulfilling the responsibility to

manage the voter rolls.” Election Advisory at 1. The information was based on “documents

provided by [each] person to show they are lawfully present in the United States,” and the

stated “goal was to produce actionable information for voter registrars while producing the

least possible impact on eligible voters.” Election Advisory at 1-2.

       In contrast to these unambiguous statements and statutory requirements, Plaintiffs

have offered nothing other than their own unsupported speculation and conclusory opinions

that all these indicia of good faith should be ignored. According to Plaintiffs, the State

Defendants cannot fulfil their duties to safeguard and secure the validity of elections in

Texas as allowed by law, and state officials are constitutionally prohibited from

maintaining the integrity of voter rolls in a way that the law allows.

       The Court should reject Plaintiffs’ claims of discriminatory purpose, which are

wholly devoid of any supporting factual allegations in the Complaint.

       IV.    Alternatively, the Court Should Transfer This Case to the Western
              District of Texas, San Antonio Division

       If the Court does not dismiss all of Plaintiffs’ claims in their entirety—which it

should—the Court should transfer this litigation to the Western District of Texas, San

Antonio Division, for consolidation with the First Proceeding. Pursuant to § 1404(a), “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought.”


                                             34
      Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 38 of 42



28 U.S.C. § 1404(a). The purpose of § 1404(a) is to protect litigants against unnecessary

inconvenience and expenses and to promote the judicious use of time, energy, and money.

See Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). In determining a motion to change

venue, the Court considers both private and public interest factors. In re Volkswagen of

Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en banc). The private factors the Court should

consider are: “(1) the relative ease of access to sources of proof; (2) the availability of

compulsory process to secure the attendance of witnesses; (3) the cost of attendance for

willing witnesses and (4) all other practical problems that make the trial of a case easy,

expeditious and inexpensive. The public factors include: (1) the administrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided

at home; (3) the familiarity of the forum with the law that will govern the case; and (4) the

avoidance of unnecessary problems of conflict of laws of the application of foreign law.”

Id.

        The Western District of Texas, San Antonio Division, is an appropriate venue.

Pursuant to § 1404(a), a case may only be transferred to a “district or division where it

might have been brought.” 28 U.S.C. § 1404(a). This lawsuit could have been brought in

the Western District of Texas, San Antonio Division, because a substantial part of the

events or omissions giving rise to the claims alleged by Plaintiffs occurred there. 28 U.S.C.

§ 1391(b). Moreover, all but one of the Defendants are employed or reside in the Western

District of Texas.

        A consideration of the private interest factors weighs in favor of transfer. First,

regarding ease of access to sources of proof, the evidence pertaining to the State’s matching

                                             35
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 39 of 42



process is likely located entirely within the Western District. Second, regarding the

availability of witnesses, to the extent they are needed, the State employees who may be

witnesses reside or are employed in the Western District. Venue in the Western District,

San Antonio Division would also be more convenient for most if not all non-party

witnesses. These would include, among others, Department of Public Safety and Secretary

of State personnel. Third, regarding practical considerations, trial of this case will be much

easier, more expeditious, and less expensive because all of the parties, witnesses, and

documents could be consolidated with the First Proceeding. Further, the location of the

alleged “wrong” is an important factor that weighs in favor of transfer. See, e.g., Ray Mart,

Inc. v. Stock Bldg. Supply of Tex., L.P., 435 F.Supp.2d 578, 593 (E.D. Tex. 2006). Here,

the alleged wrong is not forum or venue-specific, as it pertains to the legislatively required

dissemination of data throughout Texas, but the Election Advisory and the matching

process were designed and initiated in the Western District. Accordingly, if the Court will

not dismiss the Complaint or stay the litigation, the Court should transfer this case to the

Western District, San Antonio Division, for further proceedings.

                                      CONCLUSION

       For the foregoing reasons, the Defendants request that the Court dismiss Plaintiffs’

claims.




                                             36
Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 40 of 42



                                Respectfully submitted.

                                KEN PAXTON
                                Attorney General of Texas

                                JEFFERY C. MATEER
                                First Assistant Attorney General

                                RYAN BANGERT
                                Deputy Attorney General for Legal Counsel

                                /s/ Patrick K. Sweeten
                                PATRICK K. SWEETEN
                                Associate Deputy for Special Litigation
                                Texas Bar No. 00798537
                                TODD DISHER
                                Special Counsel for Civil Litigation
                                Texas Bar No. 24081854
                                MICHAEL TOTH
                                Special Counsel for Civil Litigation
                                Texas Bar No. 24100608
                                ROLA DAABOUL
                                Assistant Attorney General
                                Texas Bar No. 24068473
                                CHRISTOPHER D. HILTON
                                Assistant Attorney General
                                Texas Bar No. 24087727

                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                (512) 463-2120
                                FAX: (512) 320-0667
                                Patrick.Sweeten@oag.texas.gov
                                Todd.Disher@oag.texas.gov
                                Michael.Toth@oag.texas.gov
                                Rola.Daaboul@oag.texas.gov
                                Christopher.Hilton@oag.texas.gov

                                Counsel for Defendants Secretary of State
                                Whitley and Director Ingram

                                  37
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 41 of 42



                          CERTIFICATE OF CONFERENCE

       I certify that I conferred with opposing counsel regarding Defendants’ Motion to

stay or transfer this case to the Western District of Texas, and Plaintiffs oppose such relief.



                                           /s/ Patrick K. Sweeten
                                           PATRICK K. SWEETEN




                                              38
    Case 3:19-cv-00041 Document 27 Filed in TXSD on 02/12/19 Page 42 of 42



                            CERTIFICATE OF SERVICE
      I certify that a true and accurate copy of the foregoing document was filed

electronically (via CM/ECF) on February 12, 2019, and that the person(s) identified below

was served by CM/ECF:


 Mimi Marziani**                             Andre Segura (Attorney-in-Charge)
 Rebecca Harrison Stevens                    Thomas Buser-Clancy
 Joaquin Gonzalez**                          Edgar Saldivar
 Texas Civil Rights Project                  Brian Klosterboer
 1405 Montopolis Drive                       American Civil Liberties Union
 Austin, TX 78741-3438                       Foundation of Texas
 beth@texascivilrightsproject.org            P.O. Box 8306
                                             Houston, TX 77288
 Jon Greenbaum**                             asegura@aclutx.org
 Ezra D. Rosenberg**
 Brendan B. Downes**                         Chiraag Bains** †
 Lawyers’ Committee for Civil Rights         Dēmos
 Under Law                                   740 6th Street NW, 2nd Floor
 1500 K Street NW, Suite 900                 Washington, DC 20001
 Washington, D.C. 20005
                                             Stuart C. Naifeh**
 Sophia Lin Lakin**                          Brenda Wright**
 Dale E. Ho**                                Dēmos
 American Civil Liberties Union              80 Broad Street, 4th Floor
 125 Broad Street, 18th Floor                New York, NY 10004
 New York, NY 10004

                                             **Pro Hac Vice application forthcoming




                                         /s/ Patrick K. Sweeten
                                         PATRICK K. SWEETEN




                                           39
